Name: Council Regulation (EEC) No 611/92 of 3 March 1992 amending Regulation (EEC) No 206/91 concerning the exclusion of milk products from inward processing arrangements and of recourse to certain usual forms of handling
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 67/112. 3. 92 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 611/92 of 3 March 1992 amending Regulation (EEC) No 206/91 concerning the exclusion of milk products from inward processing arrangements and of recourse to certain usual forms of handling THE COUNCIL OF THE EUROPEAN COMMUNITIES, (EEC) No 252/92 to certain CN codes listed in Article 1 (2) of Regulation (EEC) No 206/91 , Haying regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), and in particular Articles 12 (2), 18 ( 1 ) and 19 thereof, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 206/91 shall be replaced by the following : *2. However, the use of inward processing arrange ­ ments shall not be prohibited for whey powder from which the minerals have been removed but which has not been further modified falling within CN code ex 040410 02 0 and for unmodified whey falling within CN code ex 0404 10 48 0 for use in the manu ­ facture of whey powder falling within CN codes 0404 10 02, 040410 04 0, 0404 10 12 0 and 0404 10 14 0, of the products falling within CN codes 1702 10, 1901 10, 1901 90 90 and 2106 90 51 and of lactalbumin falling within CN codes 3502 90 51 and 3502 90 59. Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 206/91 0 provides for exemptions from the exclusion of milk products from inward processing arrangements, in particular for unmodi ­ fied whey ; Whereas the short-term needs of the Community food industry for certain compensating products resulting from the processing of unmodified whey imported under inward processing arrangements should be satisfied ; Whereas a limited enlargement of the CN codes, defining eligible compensating products, in order to include certain modified wheys as well, will make it possible to extend the range of ingredients which the Community food industry needs for its exports ; Whereas it is necessary to ensure the normal and uninter ­ rupted application of the inward processing arrangements provided for under Regulation (EEC) No 206/91 before 1 January 1992 and to avoid any uncertainty about the continuation of these arrangements arising from the tech ­ nical adjustments carried out on that date by Regulation 0 Taric code 0404 10 11 11 . 0 Taric code 040410 91 11 . 0 Taric code 0404 10 11 14. 0 Taric code 0404 10 11 21 . 0 Taric code 0404 10 11 24.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, it shall apply as from 1 January 1992 to those products already covered by Regulation (EEC) No 206/91 before this date. (') OJ No L 148, 28 . 6. 1968, p. 13. Regulation as last amended by Regulation (EEC) No 1630/91 (OJ No L 150, 15. 6. 1991 , p. 19). 0 OJ No L 24, 30. 1 . 1991 , p. 1 . Regulation as last amended by Regulation (EEC) No 252/92 (OJ No L 24, 1.2. 1992, p. 89). No L 67/2 Official Journal of the European Communities 12. 3. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1992. For the Council The President Arlindo MARQUES CUNHA